Demurrer to declaration. This action was commenced in a state court against the defendants, a foreign corporation, and was by them removed to this court. The complaint filed in the state court was brought up with the case, and was served by the attorney of the plaintiff on the attorney of the defendants in this court. A general and special demurrer was put in to it. The court decided: (1) That the pleadings of the plaintiff here must conform to the rules and practice of this court. (2) If this be a prosecution on the equity side of the court, the complaint is insufficient and bad. in not being drawn con-formably to the rules of the supreme court of the United States governing the practice here. (3) If it be intended as a prosecution at law, the complaint is bad in form and substance, as a declaration. (4) Query, whether this court has jurisdiction in this case, the defendants being a substantial party and a corporation within another state? Judgment for the demurrant, with leave to the plaintiff to file a bill in equity, or declaration at law, as he may be advised.